546 F.2d 495
TELEDYNE INDUSTRIES, INC., Plaintiff-Appellee,v.Odif PODELL et al., Defendants-Appellants,andEon Corporation and Kerns Manufacturing Corp., Defendants.
Nos. 504, 505, Dockets 75-7518, 75-7679.
United States Court of Appeals,Second Circuit.
Argued Nov. 18, 1976.Decided Dec. 6, 1976.

C. MacNeil Mitchell, New York City (Breed, Abbott & Morgan, New York City, Stephen R. Lang, George F. Vary, New York City, of counsel), for plaintiff-appellee.
Robert R. MacDonnell, New York City (Trubin Sillcocks Edelman & Knapp, New York City), for defendants-appellants.
Before WATERMAN, FRIENDLY and MULLIGAN, Circuit Judges.
PER CURIAM:


1
On this appeal from a judgment against the defendants-appellants for money damages, we affirm on the opinion of Hon. Whitman Knapp, United States District Court Judge, Southern District of New York, reported at 401 F.Supp. 729 (S.D.N.Y.1975).*  The appellants also appeal from Judge Knapp's order denying a new trial on the alleged ground of newly discovered evidence.  The order is affirmed as we find that appeal to be totally without merit and frivolous.  Therefore, pursuant to 28 U.S.C. § 1912 and Fed.R.App.P. 38, we assess the appellants double costs and, in addition, $1,500 in attorneys' fees.



*
 See also Judge Bauman's opinion on a motion for summary judgment in this case, 373 F.Supp. 191 (S.D.N.Y.1974)